Order entered September 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01620-CR

                                JORGE ALVARADO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-25903-Y

                                             ORDER
        On July 15, 2013, this Court adopted the finding that new counsel J. Daniel Oliphant was
appointed as new counsel for appellant and that Mr. Oliphant needed forty-five days to file
appellant’s brief. We ordered that appellant file a brief by September 2, 2013. To date,
appellant’s brief has not been filed.
        Accordingly, we ORDER appellant to file his brief within FIFTEEN DAYS of the date
of this order. No further extensions will be granted. If appellant’s brief is not filed within the
time specified, the Court will utilize the available remedies to obtain the brief.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE